DETAILED ACTION
Status of Claims
This final Office action is responsive to Applicant's amendment filed 8/22/22.  Claims 1, 2, 9-11, 14, 17, 19, and 20 have been amended.  No claims have been added or canceled.  Claims 1-20 have been considered as follows. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previously pending objection to claim 10 is withdrawn in response toApplicant's claim amendment to correct the typographical error. 
The previously pending rejection under 35 U.S.C. § 101 is not withdrawn in response to Applicant's claim amendments.  Examiner submits that while a computer system and computer implemented method is provided, there is no positive recitation of how the system transforms or changes the nature of the claim into something patent-eligible.

Response to Arguments
Regarding Applicant’s arguments drawn to the rejection of the pending claims under 35 U.S.C. § 101, Examiner respectfully disagrees and submits that the claims are drawn to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention. In view of the claim amendments made on 8/22/22, Examiner submits that these amendments are still claiming the controlling and monitoring steps at a very generic level and therefore the claim is still directed to an abstract idea. In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the independent claims 1, 14, and 19 recite(s) a method, computer usable program, and a system, for managing robots in a data center. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 
 Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of managing robots in a data center, by specifically “identifying a robot that is available to perform a task…”, “transmitting a script…to the robot…”, “controlling the robot…using augmented reality (AR) technology”, “transmitting a dispatch command to the robot…”, “monitoring the robot to confirm that the actions to be executed by the robot in performing the task complies with security policies of the data center”, “relaying a verification request received from the robot…”, “relaying…an updated script…for dynamically modifying the task…”, and “transmitting…a recall command to the robot…”. The limitations of at least “identifying a robot that is available to perform a task…”, “transmitting a dispatch command to the robot…”, and “transmitting…a recall command to the robot…”, as drafted are drawn to a process that, under its broadest reasonable interpretation, falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). Furthermore, Examiner submits that the newly amended language drawn to “controlling the robot…using augmented reality technology” is recited at a very generic level with no specific details regarding how the AR technology is used or how it is improved. The specification (pg. 5, [0019]) further demonstrates this point in that the control step is a human performed action, where “human guidance includes an on-site vendor at the data center using a controller to guide the actions of a robot, and/or includes an off-site vendor remotely controlling the robot using augmented reality (AR) technology”. 
Additionally, Examiner submits that the newly amended language drawn to “monitoring the robot to confirm that the actions to be executed by the robot…complies with security policies of the data center” is also recited at a very generic level and does not include any information regarding how the robot is monitored and by whom. Given how the limitation is currently claimed, Examiner submits that this falls under the Mental Processes grouping. For example, but for the “by a processor” language, the monitoring in the context of this claim encompasses a user mentally observing or evaluating the robot’s actions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, based on the above arguments, Examiner submits that claims are directed to an abstract idea.
Regarding prong 2 of the Step 2A analysis, Examiner submits that the claims do not recite additional elements that integrate the judicial exception into a practical application. Although the claims include the limitations drawn to a system including at least a hardware processor and computer readable storage medium, Examiner submits that the steps are still construed as being merely an abstract idea as described above, since the recited additional elements do not integrate the judicial exception into a practical application. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Therefore, the claim is directed to an abstract idea.
Even though Examiner argues that the claims at hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. As described above, the newly amended limitations drawn to “controlling the robot…using augmented reality technology” is recited at a very generic level with no specific details regarding how the AR technology is used or how it improves the instant invention. Therefore, Examiner submits that this language is recited at a generic or general-purpose level, see MPEP 2106.05(f) and does not amount to significantly more than the judicial exception. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the managing of shared robots in a data center as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, which states that the claimed invention is merely implemented on computer system that can be any kind of device that can take the form of a smartphone, tablet computer, laptop computer, etc. (see spec [0005, 0041]), including a method, computer usable program, and a system for managing shared robots in a data center. Furthermore Examiner relies on the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. 
For at least these reasons, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. Although the invention teaches of a system and computer-readable medium, there is also no physical transformation or improvement to the technology that would be more than the idea of itself. Furthermore, in the current language, the claim is merely implemented or executed using a processor and therefore does not improve upon the technology or functionality of the computer beyond the abstract idea. In other words, Examiner submits that the inventive concept, i.e. an element or combination of elements that is “sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept (of an abstract idea itself)”, is unable to be determined within the limitations as claimed.		
Applicant's arguments with respect to the rejection of claims 1-20 under 35 U.S.C. § 103 have been considered but are moot in view of the new ground(s) of rejection.  Regarding Applicant's argument that the cited references do not teach of the newly amended limitations including at least controlling the robot in performing the task by the vendor using augmented reality technology and monitoring the robot to confirm that the actions to be executed by the robot complies with security policies of the data center, Pandya et al. (US 2018/0158016 A1, herein Pandya) has been brought in, necessitated by amendment, to illustrate this aspect (see claim 1 rejection below).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the independent claim(s) 1, 14, and 19 recite(s) a method, computer usable program, and a system, for managing robots in a data center. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 
 Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of managing robots in a data center, by specifically “identifying a robot that is available to perform a task…”, “transmitting a script…to the robot…”, “controlling the robot…using augmented reality (AR) technology”, “transmitting a dispatch command to the robot…”, “monitoring the robot to confirm that the actions to be executed by the robot in performing the task complies with security policies of the data center”, “relaying a verification request received from the robot…”, “relaying…an updated script…for dynamically modifying the task…”, and “transmitting…a recall command to the robot…”. The limitations of at least “identifying a robot that is available to perform a task…”, “transmitting a dispatch command to the robot…”, and “transmitting…a recall command to the robot…”, as drafted are drawn to a process that, under its broadest reasonable interpretation, falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). That is, the claims are directed to the concept of managing shared robots in a data center. If a claim limitation/invention, under its broadest reasonable interpretation, can be construed as describing the managing of personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. In particular, the steps together are accomplishing the managing of the shared robots in a data center, which is related to the managing of personal behavior or relationships or interactions between people, including at least social activities, teaching, and following rules or instructions. Accordingly, the claims recite an abstract idea.
Regarding Step 2A, prong 2, Examiner submits that the claims do not recite additional elements that integrate the judicial exception into a practical application. Examiner submits that the claims at hand in fact do not include any recitation of additional elements in the claim beyond the judicial exception that would integrate the judicial exception into a practical application. To be considered statutory, the claims require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. In this regard, Examiner submits that there are no such additional elements that improve the functioning of a computer to any other technology or technical field, apply or use a judicial exception to effect a particular treatment, apply the judicial exception with or by use of a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the claims recite an abstract idea.
Regarding claims 2-13, 15-18, and 20, the dependent claims do not include any additional elements that constitute statutory matter. The dependent claims are directed to the same abstract idea as recited in the independent claims and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One), or include additional details that, when analyzed under Step 2A Prong Two and Step 2B, recite additional elements that fail to integrate the abstract idea into a practical application (Step 2A Prong Two) and fail to add significantly more to the abstract idea (Step 2B). For example, specifically claim 2 describes details regarding the verification request related to a portion of the task. Claim 3 describes how certain vendors have exclusive use of the robot during respective time windows. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claims) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself. The dependent claims also recite steps that together with the independent claims are accomplishing the overall process of managing shared robots in a data center, which falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). Accordingly, the dependent claims are drawn to an abstract idea.
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. In particular, the claim only recites one additional element – using a processor to perform the steps of the invention. The processor in the claimed steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of computing or processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the managing of shared robots in a data center as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, which states that the claimed invention is merely implemented on a computer system that can be any kind of device that can take the form of a smartphone, tablet computer, laptop computer, etc. (see spec [0005, 0041]), including a method, computer usable program, and a system. Furthermore, Examiner relies on the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. Therefore, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vestal et al. (US 2014/0365258 A1, herein Vestal) in view of Pandya et al. (US 2018/0158016 A1, herein Pandya).
As per claim 1, Vestal teaches of a computer implemented method comprising:
identifying a robot that is available to perform a task involving an asset in a data center;
transmitting a script based on instructions received from a vendor associated with the task to the robot, wherein the script includes commands corresponding to actions to be executed by the robot in performing the task;
transmitting a dispatch command to the robot that causes the robot to travel from a robot resting place to the asset to begin the task (pg. 2, [0020-0021, 0023] which describes how the job management system receives and prioritizes the job requests and selects individual units from a fleet of one or more heterogeneous autonomously-navigating mobile robotic units to carry out the job requests and automatically selects a suitable mobile robot from the fleet to handle each job request, based on the selected mobile robot’s current status and/or current configuration, as well as how the job management system sends one or more commands to the selected mobile robot to cause the selected mobile robot to automatically drive to the actual job location; and pg. 3, [0027-0029] which describes how a status profile and configuration profile for each mobile robot may be stored in the memory, indicating current status values or conditions for each mobile robot in the fleet, including at least position, heading, current speed, current job identifier, current job status, performance level, battery charge level, payload status, payload error condition, cargo status, cargo capacity, etc. which are used to determine if the selected mobile robot has a current status and configuration that is compatible with the job request);
monitoring the robot to confirm that the actions to be executed by the robot in performing the task complies with security policies of the data center (pg. 4, [0078] which describes a simplified and efficient structure and handling achieved by using request processing modules that comply with the following rules or approaches; and pg. 7, [0090-0091] which describes how the system includes one or more operating terminals that executes a variety of configuration and setup programs by which a supervisor or other human operator can establish, modify and manage maps, lists, rules and preferences on the job management system, as well as monitor the progress and statuses of the fleet of mobile robots as job operations associated with the job requests are carried out);
relaying a verification request received from the robot after the robot has completed a portion of the task to the vendor; 
relaying, responsive to the verification request, an updated script based on updated instructions from the vendor for dynamically modifying the task to correct an irregularity (pg. 4, [0037] which describes how the job management system may be configured to periodically receive status profile updates and/or configuration profile updates for the selected mobile robot; and pg. 6, [0082] which describes how the mobile robots in the fleet may be configured to receive commands and assignments form the job management system and send updates to the job management system via a variety of different data communication methods, protocols, or standards; and pg. 6, [0083] which describes how the job management system operates to coordinate and manage job requests for jobs associated with transporting materials and equipment around a physical environment, where mobile robots in the fleet may be configured to automatically pick up and deliver items, products, material, data or other cargo to various locations and/or workstations (i.e. goals) in the facility; and pg. 8, [0093-0094] which describes the traffic manager module that helps control traffic flow within the physical environment, where the system obtains sufficient information about the current status, current heading and planned routes from each mobile robot in the fleet and broadcasts this information so all of the mobile robots know where the other mobile robots in the fleet are headed, where the traffic manager module can be configured to make determinations about which mobile robots will have a relatively higher priority while attempting to traverse the same physical areas and can send a command instruction to a leading mobile robot (with a lower priority job request) to slow down so the mobile robot in the rear (with a higher priority job request) can pass; and pg. 9, [0097] which describes how robot status profiles track current status for the mobile robots in the fleet and the mobile robot can provide the job management system with status updates on the progress of the job such as when cargo is loaded onto the mobile robot, the mobile robot is able to transmit a status update to the job management system indicating that the mobile robot’s cargo hold is loaded with cargo); and
transmitting, responsive to an indication from the robot of completion of the task, a recall command to the robot configured to enable the robot to travel from the asset to the robot resting place (pg. 2, [0025] which describes the virtual job location of the battery charging station and the virtual job operation of charge batteries that may be associated to one another so that mobile robots know they should start executing the charge batteries job operation upon being sent or summoned to the battery charging station job location; and pg. 9, [0097] which describes how robot status profiles track current status for the mobile robots in the fleet and the mobile robot can provide the job management system with status updates on the progress and completion of the job, where when the mobile robot completes the job by unloading the cargo hold, it sends another status update to the job management system to be relied upon by the queue manager to be used when selecting another mobile robot to handle another incoming job request, where the robot status profile is also used to track and provide up-to-date status information associated with the mobile robot including at least, robot position, heading, current speed, current job, current job status, performance level, battery charge level, payload status, payload error condition, etc.; and pg. 10, [0103] which describes how the job management system may send a command to a mobile robot in the fleet to perform the charge battery operation, and the mobile robot will obtain current locations of battery charging stations in respect to the floor plan as well as the current availability of the nearby battery charging stations and automatically drive the mobile robot to the nearest battery charging station that is not currently being used by another mobile robot).
However, Vestal fails to explicitly teach of controlling the robot using augmented reality technology. Pandya teaches of a workflow management system integrating robots, specifically including:
controlling the robot in performing the task by the vendor from a remote location using augmented reality (AR) technology; and monitoring the robot to confirm that the actions to be executed by the robot in performing the task complies with security policies of the data center (abstract and pg. 1, [0021] which describes the workflow management system that coordinates, controls, and monitors item picking assets, item retrieval asses and order packaging assets in performance of different workflow, where assets integrated with the WMS and under WMS control include at least autonomous robots, where coordination and control includes the WMS assigning tasks that direct agent movements and operations relative to one another and monitoring includes the WMS receiving sensory and other feedback from the agents; and pg. 2, [0028] which describes the granularity of the assigned tasks depending on the level of monitoring, coordination, and control the WMS has over the agents and assets, where the WMS can control the exact steps performed by the first robot in completing the first task, and the additional granularity can also provide the WMS control over certain assets including sensors or actuators of the robot, such as where the WMS can interface directly with motors of a robot to reposition the robot or interface with a camera or other sensor of the robot to detect the position of an item about a shelf before interfacing with an actuator of the robot to control picking of the item with the actuator; and pg. 4, [0041] which describes how the WMS can continually monitor the position of the agents so that the WMS tracks the agent positions at all times; and pg. 12, [0136-0138] which describes how the directors can directly assess sensors on devices carried by human workers or sensors of the robots in order to monitor position, verify picking, retrieval, and packaging operations, assist in navigation, and assist in item or container identification, picking, and retrieval, such as if a human wears an augmented reality headset with one or more cameras, the director can see what the human sees and similarly the directors can access actuators, motors, and other mechanical aspects of the robots in order to directly perform or control the picking, retrieval, packaging, and any other operation).
Vestal teaches of a job management system for a fleet of autonomous mobile robots. Pandya teaches of a workflow management system integrating robots, specifically including the use of augmented reality technology. Both references teach of the management and monitoring of autonomous robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vestal with the augmented reality technology as taught by Pandya for the purpose of maximizing efficiency and productivity of robots, humans, and other resources, as well as coordinating and controlling the interactions of the robots, humans, and other resources in a collective and holistic manner (Pandya, pg. 1, [0006]). By doing so, one would reasonable expect the overall appeal of the invention to improve in efficiency and productivity as described.

As per claim 2, Vestal in view of Pandya discloses all the elements of claim 1, and Vestal further teaches wherein the verification request corresponds with a command in the script for the robot to issue the verification request with a status update, and wherein the verification request includes information regarding the portion of the task (pg. 4, [0037] which describes how the job management system may be configured to periodically receive status profile updates and/or configuration profile updates for the selected mobile robot; and pg. 6, [0082] which describes how the mobile robots in the fleet may be configured to receive commands and assignments form the job management system and send updates to the job management system via a variety of different data communication methods, protocols, or standards; and pg. 6, [0083] which describes how the job management system operates to coordinate and manage job requests for jobs associated with transporting materials and equipment around a physical environment, where mobile robots in the fleet may be configured to automatically pick up and deliver items, products, material, data or other cargo to various locations and/or workstations (i.e. goals) in the facility; and pg. 9, [0097] which describes how robot status profiles track current status for the mobile robots in the fleet and the mobile robot can provide the job management system with status updates on the progress of the job such as when cargo is loaded onto the mobile robot, the mobile robot is able to transmit a status update to the job management system indicating that the mobile robot’s cargo hold is loaded with cargo).
Pandya further teaches wherein the verification request includes information regarding the portion of the task and requests approval from the vendor (pg. 4, [0037] which describes how the WMS monitors the carts to determine when different sets of items have been picked and placed to the correct carts, and after identifying a completed cart, the WMS coordinates and controls relocation of the completed cart to an order fulfillment station by an agent, then the WMS monitors the agents movements to verify that the agent arrives at the correct cart; and pg. 5, [0052] describes how the WMS monitors that the correct cart has bene retrieved, where the WMS can interface with cameras or other sensors of the cart retrieval agent to verify that the correct cart is retrieved; and pg. 5, [0057] which describes the order packaging optimization by the WMS that includes verifying accuracy of each package so that there are no omitted or misplaced items in the package; where Pandya teaches subsequent steps occurs after the WMS verifies the previous step is completely accurately and in its entirety (see also para [0103, 0105, 0107]); and pg. 12, [0134, 0136] which describes how the WMS system is formed by the one or more directors that automate and optimize the workflow execution by deploying, instructing, and directing the agents as described, remotely monitor the agents as part of optimizing, verifying, and providing failover during workflow execution, and also access sensors of the robots in order to monitor position, verify picking, retrieval, and packaging operations).
Vestal teaches of a job management system for a fleet of autonomous mobile robots. Pandya teaches of a workflow management system integrating robots. Both references teach of the management and monitoring of autonomous robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vestal with the teachings of Pandya for the purpose of maximizing efficiency and productivity of robots, humans, and other resources, as well as coordinating and controlling the interactions of the robots, humans, and other resources in a collective and holistic manner (Pandya, pg. 1, [0006]). By doing so, one would reasonable expect the overall appeal of the invention to improve in efficiency and productivity as described.
As per claim 17, it refers to the computer usable program product of claim 14 used for performing the above steps.  It recites limitations already addressed by claim 2 above, and is therefore rejected under the same art and rationale.

As per claim 6, Vestal in view of Pandya discloses all the elements of claim 1, and Vestal further teaches of reviewing the task for compliance with data center rules (pg. 6, [0077-0078] which describes the job management system including embodiments that provide a simplified structure and rule-set that is capable of handling a wide variety of complex pickup, delivery and scheduling requests; and pg. 7, [0090-0091] which describes the factory automation system that includes an operating terminal that allows a supervisor or other human operator to establish, modify and manage maps, lists, rules and preferences on the job management system, generate new job requests for the job management system, and well as monitor the progress and status of the fleet of mobile robots as job operations associated with the job requests are carried out, as well as how the job management system includes various lists of rules and preferences and one or more data storage devices store in the memory which contain data and information used by the queue manager to coordinate and monitor the operation of various mobile robots).

As per claim 7, Vestal in view of Pandya discloses all the elements of claim 1, and Vestal further teaches of using the robot to perform a post-task activity comprising identifying a condition of a part removed by the robot while performing the task (pg. 3, [0027-0029] which describes how a status profile and configuration profile for each mobile robot may be stored in the memory, indicating current status values or conditions for each mobile robot in the fleet, including at least robot position, heading, current speed, current job identifier, current job status, current job location, robot idle time, performance level, battery charge level, payload status, payload error condition, robot cargo status, cargo capacity, etc. which are used to determine if the selected mobile robot has a current status and configuration that is compatible with the job request; and pg. 9, [0097] which describes how robot status profiles track current status for the mobile robots in the fleet and the mobile robot can provide the job management system with status updates on the progress and completion of the job, where when the mobile robot completes the job by unloading the cargo hold, it sends another status update to the job management system to be relied upon by the queue manager to be used when selecting another mobile robot to handle another incoming job request, where the robot status profile is also used to track and provide up-to-date status information associated with the mobile robot including at least, robot position, heading, current speed, current job, current job status, estimate time of job completion, length of time in idle state, performance level, security level, battery charge level, payload status, payload error condition, remaining cargo capacity, etc.).

As per claim 8, Vestal in view of Pandya discloses all the elements of claim 1, and Vestal further teaches of maintaining a map of the data center that includes locations of assets and the robot resting place (abstract and pg. 2, [0020] which describes how the job management system includes a map defining a floor plan, a set of virtual job locations and job operations associated with the locations; and pg. 2, [0025] which describes a map or map file stored in the memory to define a floor plan corresponding to the physical environment as well as define a set of virtual job locations in respect to the floor plan, each virtual job location representing an actual job location in the physical environment, and also associates a set of virtual job operations with one or more of the virtual job locations in the set of virtual job locations, each virtual job operation representing an actual job operation in the physical environment, such as the system operator may create and place a virtual job location on the floor plan called battery charging station, which represents an actual battery charging station on the factory floor of the real world physical environment; and pg. 9, [0099-0100] and Fig. 3, 4 which describes the map stored in the memory that defines a floor plan for the physical environment where the map also defines a collection of operator-configurable zones in the physical environment that may be used to control where the mobile robots in the fleet can and cannot go and also defines a set of one or more virtual job locations and operations in respect to the floor plan).

As per claim 9, Vestal in view of Pandya discloses all the elements of claim 8, and Vestal further teaches of transmitting the map and turn-by-turn directions to the robot with the dispatch command to enable the robot to locate the asset (pg. 2, [0020] which describes how the job management system receives and prioritizes the job requests, and selects individual units from a fleet of one or more heterogeneous autonomously-navigating mobile robotic units to carry out the job requests, where the job requests for the mobile robots may specify a virtual (i.e., mapped job location) representing an actual job location in the physical environment, a virtual (mapped) job operation representing an actual job operation in the physical environment, or both a virtual job location and a virtual job operation, and the job management system automatically determines the actual job locations and job operations associated with the virtual job locations and operations, and automatically selects a suitable mobile robot from the fleet to handle each job request; and pg. 7, [0087] which describes how the mobile robots are capable of autonomously performing all of the navigation functions (e.g., localization and path planning) necessary for the mobile robots to automatically drive themselves from one job location to another job location on the factory floor; and pg. 9, [0099-0100] and Fig. 3, 4 which describes the map stored in the memory that defines a floor plan for the physical environment where the map also defines a collection of operator-configurable zones in the physical environment that may be used to control where the mobile robots in the fleet can and cannot go and also defines a set of one or more virtual job locations and operations in respect to the floor plan, where for example, the map could define a forbidden zone on a section of the floor plan that will cause an automatic navigation system executing onboard the mobile robots to always plot a course around that zone rather than traverse it; and pg. 10, [0101] which describes how the onboard navigation systems on the mobile robots may be configured to use a copy of the map, a copy of the floor plan and the coordinates in the floor plan to drive the mobile robot to a set of coordinates on the floor plan, as defined by the map, thereby causing the mobile robot to drive itself to an actual job location in the real-world of the physical environment).

As per claim 10, Vestal in view of Pandya discloses all the elements of claim 1, and Vestal further teaches of using the robot to perform a pre-task activity comprising confirming receipt of a part associated with the task and notifying the vendor regarding receipt of the part (pg. 4, [0037] which describes how the job management system may be configured to periodically receive status profile updates and/or configuration profile updates for the selected mobile robot; and pg. 6, [0082] which describes how the mobile robots in the fleet may be configured to receive commands and assignments form the job management system and send updates to the job management system via a variety of different data communication methods, protocols, or standards; and pg. 6, [0083] which describes how the job management system operates to coordinate and manage job requests for jobs associated with transporting materials and equipment around a physical environment, where mobile robots in the fleet may be configured to automatically pick up and deliver items, products, material, data or other cargo to various locations and/or workstations (i.e. goals) in the facility; and pg. 9, [0097] which describes how robot status profiles track current status for the mobile robots in the fleet and the mobile robot can provide the job management system with status updates on the progress of the job such as when cargo is loaded onto the mobile robot, the mobile robot is able to transmit a status update to the job management system indicating that the mobile robot’s cargo hold is loaded with cargo).

As per claim 11, Vestal in view of Pandya discloses all the elements of claim 1, and Vestal further teaches of relaying augmented-reality data packets between the robot and the vendor (pg. 2, [0020] which describes how the job management system receives and prioritizes the job requests, and selects individual units from a fleet of one or more heterogeneous autonomously-navigating mobile robotic units to carry out the job requests, where the job requests for the mobile robots may specify a virtual (i.e., mapped job location) representing an actual job location in the physical environment, a virtual (mapped) job operation representing an actual job operation in the physical environment, or both a virtual job location and a virtual job operation, and the job management system automatically determines the actual job locations and job operations associated with the virtual job locations and operations, and automatically selects a suitable mobile robot from the fleet to handle each job request; and pg. 7, [0087] which describes how the mobile robots are capable of autonomously performing all of the navigation functions (e.g., localization and path planning) necessary for the mobile robots to automatically drive themselves from one job location to another job location on the factory floor; and pg. 9, [0099-0100] and Fig. 3, 4 which describes the map stored in the memory that defines a floor plan for the physical environment where the map also defines a collection of operator-configurable zones in the physical environment that may be used to control where the mobile robots in the fleet can and cannot go and also defines a set of one or more virtual job locations and operations in respect to the floor plan, where for example, the map could define a forbidden zone on a section of the floor plan that will cause an automatic navigation system executing onboard the mobile robots to always plot a course around that zone rather than traverse it; and pg. 10, [0101] which describes how the onboard navigation systems on the mobile robots may be configured to use a copy of the map, a copy of the floor plan and the coordinates in the floor plan to drive the mobile robot to a set of coordinates on the floor plan, as defined by the map, thereby causing the mobile robot to drive itself to an actual job location in the real-world of the physical environment).
Pandya further teaches of relaying augmented-reality data packets between the robot and the vendor that allows the vendor to use augmented reality (AR) technology to control the robot (abstract and pg. 1, [0021] which describes the workflow management system that coordinates, controls, and monitors item picking assets, item retrieval asses and order packaging assets in performance of different workflow, where assets integrated with the WMS and under WMS control include at least autonomous robots, where coordination and control includes the WMS assigning tasks that direct agent movements and operations relative to one another and monitoring includes the WMS receiving sensory and other feedback from the agents; and pg. 2, [0028] which describes the granularity of the assigned tasks depending on the level of monitoring, coordination, and control the WMS has over the agents and assets, where the WMS can control the exact steps performed by the first robot in completing the first task, and the additional granularity can also provide the WMS control over certain assets including sensors or actuators of the robot, such as where the WMS can interface directly with motors of a robot to reposition the robot or interface with a camera or other sensor of the robot to detect the position of an item about a shelf before interfacing with an actuator of the robot to control picking of the item with the actuator; and pg. 4, [0041] which describes how the WMS can continually monitor the position of the agents so that the WMS tracks the agent positions at all times; and pg. 12, [0136-0138] which describes how the directors can directly assess sensors on devices carried by human workers or sensors of the robots in order to monitor position, verify picking, retrieval, and packaging operations, assist in navigation, and assist in item or container identification, picking, and retrieval, such as if a human wears an augmented reality headset with one or more cameras, the director can see what the human sees and similarly the directors can access actuators, motors, and other mechanical aspects of the robots in order to directly perform or control the picking, retrieval, packaging, and any other operation).
Vestal teaches of a job management system for a fleet of autonomous mobile robots. Pandya teaches of a workflow management system integrating robots, specifically including the use of augmented reality technology. Both references teach of the management and monitoring of autonomous robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vestal with the augmented reality technology as taught by Pandya for the purpose of maximizing efficiency and productivity of robots, humans, and other resources, as well as coordinating and controlling the interactions of the robots, humans, and other resources in a collective and holistic manner (Pandya, pg. 1, [0006]). By doing so, one would reasonable expect the overall appeal of the invention to improve in efficiency and productivity as described.

As per claim 12, Vestal in view of Pandya discloses all the elements of claim 1, and Vestal further teaches of confirming that the task is included in a list of previously agreed-upon tasks in a stored profile associated with the vendor (pg. 3, [0027-0029] which describes how a status profile and configuration profile for each mobile robot may be stored in the memory, indicating current status values or conditions for each mobile robot in the fleet, which are used to determine if the selected mobile robot has a current status and configuration that is compatible with the job request; and pg. 6, [0077-0078] which describes the job management system including embodiments that provide a simplified structure and rule-set that is capable of handling a wide variety of complex pickup, delivery and scheduling requests; and pg. 7, [0090-0091] which describes the factory automation system that includes an operating terminal that allows a supervisor or other human operator to establish, modify and manage maps, lists, rules and preferences on the job management system, generate new job requests for the job management system, and well as monitor the progress and status of the fleet of mobile robots as job operations associated with the job requests are carried out, as well as how the job management system includes various lists of rules and preferences and one or more data storage devices store in the memory which contain data and information used by the queue manager to coordinate and monitor the operation of various mobile robots).

As per claim 14, Vestal teaches of a computer implemented method comprising:
identifying a robot that is available to perform a task involving an asset in a data center;
transmitting a script based on instructions received from a vendor associated with the task to the robot, wherein the script includes commands corresponding to actions to be executed by the robot in performing the task;
transmitting a dispatch command and turn-by-turn directions to the robot that causes the robot to travel from a robot resting place to the asset to begin the task (pg. 2, [0020-0021, 0023] which describes how the job management system receives and prioritizes the job requests, and selects individual units from a fleet of one or more heterogeneous autonomously-navigating mobile robotic units to carry out the job requests, based on the selected mobile robot’s current status and/or current configuration, where the job requests for the mobile robots may specify a virtual (i.e., mapped job location) representing an actual job location in the physical environment, a virtual (mapped) job operation representing an actual job operation in the physical environment, or both a virtual job location and a virtual job operation, and the job management system automatically determines the actual job locations and job operations associated with the virtual job locations and operations, and automatically selects a suitable mobile robot from the fleet to handle each job request; as well as how the job management system sends one or more commands to the selected mobile robot to cause the selected mobile robot to automatically drive to the actual job location; and pg. 3, [0027-0029] which describes how a status profile and configuration profile for each mobile robot may be stored in the memory, indicating current status values or conditions for each mobile robot in the fleet, including at least position, heading, current speed, current job identifier, current job status, performance level, battery charge level, payload status, payload error condition, cargo status, cargo capacity, etc. which are used to determine if the selected mobile robot has a current status and configuration that is compatible with the job request; and pg. 7, [0087] which describes how the mobile robots are capable of autonomously performing all of the navigation functions (e.g., localization and path planning) necessary for the mobile robots to automatically drive themselves from one job location to another job location on the factory floor; and pg. 9, [0099-0100] and Fig. 3, 4 which describes the map stored in the memory that defines a floor plan for the physical environment where the map also defines a collection of operator-configurable zones in the physical environment that may be used to control where the mobile robots in the fleet can and cannot go and also defines a set of one or more virtual job locations and operations in respect to the floor plan, where for example, the map could define a forbidden zone on a section of the floor plan that will cause an automatic navigation system executing onboard the mobile robots to always plot a course around that zone rather than traverse it; and pg. 10, [0101] which describes how the onboard navigation systems on the mobile robots may be configured to use a copy of the map, a copy of the floor plan and the coordinates in the floor plan to drive the mobile robot to a set of coordinates on the floor plan, as defined by the map, thereby causing the mobile robot to drive itself to an actual job location in the real-world of the physical environment);
monitoring the robot to confirm that the actions to be executed by the robot in performing the task complies with security policies of the data center (pg. 4, [0078] which describes a simplified and efficient structure and handling achieved by using request processing modules that comply with the following rules or approaches; and pg. 7, [0090-0091] which describes how the system includes one or more operating terminals that executes a variety of configuration and setup programs by which a supervisor or other human operator can establish, modify and manage maps, lists, rules and preferences on the job management system, as well as monitor the progress and statuses of the fleet of mobile robots as job operations associated with the job requests are carried out);
relaying a verification request received from the robot after the robot has completed a portion of the task to the vendor; 
relaying, responsive to the verification request, an updated script based on updated instructions from the vendor for dynamically modifying the task to correct an irregularity (pg. 4, [0037] which describes how the job management system may be configured to periodically receive status profile updates and/or configuration profile updates for the selected mobile robot; and pg. 6, [0082] which describes how the mobile robots in the fleet may be configured to receive commands and assignments form the job management system and send updates to the job management system via a variety of different data communication methods, protocols, or standards; and pg. 6, [0083] which describes how the job management system operates to coordinate and manage job requests for jobs associated with transporting materials and equipment around a physical environment, where mobile robots in the fleet may be configured to automatically pick up and deliver items, products, material, data or other cargo to various locations and/or workstations (i.e. goals) in the facility; and pg. 8, [0093-0094] which describes the traffic manager module that helps control traffic flow within the physical environment, where the system obtains sufficient information about the current status, current heading and planned routes from each mobile robot in the fleet and broadcasts this information so all of the mobile robots know where the other mobile robots in the fleet are headed, where the traffic manager module can be configured to make determinations about which mobile robots will have a relatively higher priority while attempting to traverse the same physical areas and can send a command instruction to a leading mobile robot (with a lower priority job request) to slow down so the mobile robot in the rear (with a higher priority job request) can pass; and pg. 9, [0097] which describes how robot status profiles track current status for the mobile robots in the fleet and the mobile robot can provide the job management system with status updates on the progress of the job such as when cargo is loaded onto the mobile robot, the mobile robot is able to transmit a status update to the job management system indicating that the mobile robot’s cargo hold is loaded with cargo); and
transmitting, responsive to an indication from the robot of completion of the task, a recall command to the robot configured to enable the robot to travel from the asset to the robot resting place (pg. 2, [0025] which describes the virtual job location of the battery charging station and the virtual job operation of charge batteries that may be associated to one another so that mobile robots know they should start executing the charge batteries job operation upon being sent or summoned to the battery charging station job location; and pg. 9, [0097] which describes how robot status profiles track current status for the mobile robots in the fleet and the mobile robot can provide the job management system with status updates on the progress and completion of the job, where when the mobile robot completes the job by unloading the cargo hold, it sends another status update to the job management system to be relied upon by the queue manager to be used when selecting another mobile robot to handle another incoming job request, where the robot status profile is also used to track and provide up-to-date status information associated with the mobile robot including at least, robot position, heading, current speed, current job, current job status, performance level, battery charge level, payload status, payload error condition, etc.; and pg. 10, [0103] which describes how the job management system may send a command to a mobile robot in the fleet to perform the charge battery operation, and the mobile robot will obtain current locations of battery charging stations in respect to the floor plan as well as the current availability of the nearby battery charging stations and automatically drive the mobile robot to the nearest battery charging station that is not currently being used by another mobile robot).
However, Vestal fails to explicitly teach of controlling the robot using augmented reality technology. Pandya teaches of a workflow management system integrating robots, specifically including:
controlling the robot in performing the task by the vendor from a remote location using augmented reality (AR) technology; and monitoring the robot to confirm that the actions to be executed by the robot in performing the task complies with security policies of the data center (abstract and pg. 1, [0021] which describes the workflow management system that coordinates, controls, and monitors item picking assets, item retrieval asses and order packaging assets in performance of different workflow, where assets integrated with the WMS and under WMS control include at least autonomous robots, where coordination and control includes the WMS assigning tasks that direct agent movements and operations relative to one another and monitoring includes the WMS receiving sensory and other feedback from the agents; and pg. 2, [0028] which describes the granularity of the assigned tasks depending on the level of monitoring, coordination, and control the WMS has over the agents and assets, where the WMS can control the exact steps performed by the first robot in completing the first task, and the additional granularity can also provide the WMS control over certain assets including sensors or actuators of the robot, such as where the WMS can interface directly with motors of a robot to reposition the robot or interface with a camera or other sensor of the robot to detect the position of an item about a shelf before interfacing with an actuator of the robot to control picking of the item with the actuator; and pg. 4, [0041] which describes how the WMS can continually monitor the position of the agents so that the WMS tracks the agent positions at all times; and pg. 12, [0136-0138] which describes how the directors can directly assess sensors on devices carried by human workers or sensors of the robots in order to monitor position, verify picking, retrieval, and packaging operations, assist in navigation, and assist in item or container identification, picking, and retrieval, such as if a human wears an augmented reality headset with one or more cameras, the director can see what the human sees and similarly the directors can access actuators, motors, and other mechanical aspects of the robots in order to directly perform or control the picking, retrieval, packaging, and any other operation).
Vestal teaches of a job management system for a fleet of autonomous mobile robots. Pandya teaches of a workflow management system integrating robots, specifically including the use of augmented reality technology. Both references teach of the management and monitoring of autonomous robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vestal with the augmented reality technology as taught by Pandya for the purpose of maximizing efficiency and productivity of robots, humans, and other resources, as well as coordinating and controlling the interactions of the robots, humans, and other resources in a collective and holistic manner (Pandya, pg. 1, [0006]). By doing so, one would reasonable expect the overall appeal of the invention to improve in efficiency and productivity as described.
As per claim 14, it refers to a computer usable program comprising one or more computer readable storage media for performing the above steps. Vestal et al. (US 2014/0365258 A1, herein Vestal) discloses the steps are performed using a non-transitory computer-readable storage medium (pg. 4, [0040]).

As per claim 15, Vestal in view of Pandya discloses all the elements of claim 14, and Vestal further teaches wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a second data processing system (pg. 4, [0040] which describes the non-transitory computer-readable storage medium used; and pg. 6, [0085-0086] and Fig. 1 which describes the physical environment of the invention including the connectivity of the job management system to the ethernet local area network as well as network interface device configured to receive the job requests from a job requesting system; and pg. 8, [0091] which describes the job management system of the invention, which is implemented using any general purpose, programmable digital computing device).

As per claim 16, Vestal in view of Pandya discloses all the elements of claim 14, and Vestal further teaches wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system, further comprising:
program instructions to meter use of the computer usable code associated with the request; and
program instructions to generate an invoice based on the metered use (pg. 2, [0022] which describes how the job operations may encompass any task suitable for performance by a mobile or industrial robot, including for example, picking up, transporting and dropping off objects and materials, as well as other tasks unrelated to transporting objects and materials, such as drilling, stamping or cutting an object, or cleaning up (sanitizing or disinfecting) an area, where the mobile robots in the fleet may have different physical configurations, including, for example, being equipped with a variety of different conveyor belts, handlers, manipulators, support platforms, payload carriers, trailers or totes, and the job management system and the mobile robots also may be configured to process a request to deliver a "digital payload" to a specified job location in the physical environment, where if the job request calls for selecting a mobile robot having certain types of equipment (e.g., a sensor, camera, projector, x-ray machine, LCD display and/or speaker), then the job operation may include tasks such as recording or projecting light, sound or video data, or detecting and sampling wireless signals, toxic gases or liquids; and pg. 4, [0040] which describes the non-transitory computer-readable storage medium used; and pg. 6, [0085-0086] and Fig. 1 which describes the physical environment of the invention including the connectivity of the job management system to the ethernet local area network as well as network interface device configured to receive the job requests from a job requesting system; and pg. 8, [0091] which describes the job management system of the invention, which is implemented using any general purpose, programmable digital computing device).

As per claim 19, Vestal teaches of a computer implemented method comprising:
identifying a robot that is available to perform a task involving an asset in a data center;
transmitting a script based on instructions received from a vendor associated with the task to the robot, wherein the script includes commands corresponding to actions to be executed by the robot in performing the task;
transmitting a dispatch command and turn-by-turn directions to the robot that causes the robot to travel from a robot resting place to the asset to begin the task (pg. 2, [0020-0021, 0023] which describes how the job management system receives and prioritizes the job requests, and selects individual units from a fleet of one or more heterogeneous autonomously-navigating mobile robotic units to carry out the job requests, based on the selected mobile robot’s current status and/or current configuration, where the job requests for the mobile robots may specify a virtual (i.e., mapped job location) representing an actual job location in the physical environment, a virtual (mapped) job operation representing an actual job operation in the physical environment, or both a virtual job location and a virtual job operation, and the job management system automatically determines the actual job locations and job operations associated with the virtual job locations and operations, and automatically selects a suitable mobile robot from the fleet to handle each job request; as well as how the job management system sends one or more commands to the selected mobile robot to cause the selected mobile robot to automatically drive to the actual job location; and pg. 3, [0027-0029] which describes how a status profile and configuration profile for each mobile robot may be stored in the memory, indicating current status values or conditions for each mobile robot in the fleet, including at least position, heading, current speed, current job identifier, current job status, performance level, battery charge level, payload status, payload error condition, cargo status, cargo capacity, etc. which are used to determine if the selected mobile robot has a current status and configuration that is compatible with the job request; and pg. 7, [0087] which describes how the mobile robots are capable of autonomously performing all of the navigation functions (e.g., localization and path planning) necessary for the mobile robots to automatically drive themselves from one job location to another job location on the factory floor; and pg. 9, [0099-0100] and Fig. 3, 4 which describes the map stored in the memory that defines a floor plan for the physical environment where the map also defines a collection of operator-configurable zones in the physical environment that may be used to control where the mobile robots in the fleet can and cannot go and also defines a set of one or more virtual job locations and operations in respect to the floor plan, where for example, the map could define a forbidden zone on a section of the floor plan that will cause an automatic navigation system executing onboard the mobile robots to always plot a course around that zone rather than traverse it; and pg. 10, [0101] which describes how the onboard navigation systems on the mobile robots may be configured to use a copy of the map, a copy of the floor plan and the coordinates in the floor plan to drive the mobile robot to a set of coordinates on the floor plan, as defined by the map, thereby causing the mobile robot to drive itself to an actual job location in the real-world of the physical environment);
monitoring the robot to confirm that the actions to be executed by the robot in performing the task complies with security policies of the data center (pg. 4, [0078] which describes a simplified and efficient structure and handling achieved by using request processing modules that comply with the following rules or approaches; and pg. 7, [0090-0091] which describes how the system includes one or more operating terminals that executes a variety of configuration and setup programs by which a supervisor or other human operator can establish, modify and manage maps, lists, rules and preferences on the job management system, as well as monitor the progress and statuses of the fleet of mobile robots as job operations associated with the job requests are carried out);
relaying a verification request received from the robot after the robot has completed a portion of the task to the vendor; 
relaying, responsive to the verification request, an updated script based on updated instructions from the vendor for dynamically modifying the task to correct an irregularity (pg. 4, [0037] which describes how the job management system may be configured to periodically receive status profile updates and/or configuration profile updates for the selected mobile robot; and pg. 6, [0082] which describes how the mobile robots in the fleet may be configured to receive commands and assignments form the job management system and send updates to the job management system via a variety of different data communication methods, protocols, or standards; and pg. 6, [0083] which describes how the job management system operates to coordinate and manage job requests for jobs associated with transporting materials and equipment around a physical environment, where mobile robots in the fleet may be configured to automatically pick up and deliver items, products, material, data or other cargo to various locations and/or workstations (i.e. goals) in the facility; and pg. 8, [0093-0094] which describes the traffic manager module that helps control traffic flow within the physical environment, where the system obtains sufficient information about the current status, current heading and planned routes from each mobile robot in the fleet and broadcasts this information so all of the mobile robots know where the other mobile robots in the fleet are headed, where the traffic manager module can be configured to make determinations about which mobile robots will have a relatively higher priority while attempting to traverse the same physical areas and can send a command instruction to a leading mobile robot (with a lower priority job request) to slow down so the mobile robot in the rear (with a higher priority job request) can pass; and pg. 9, [0097] which describes how robot status profiles track current status for the mobile robots in the fleet and the mobile robot can provide the job management system with status updates on the progress of the job such as when cargo is loaded onto the mobile robot, the mobile robot is able to transmit a status update to the job management system indicating that the mobile robot’s cargo hold is loaded with cargo); and
transmitting, responsive to an indication from the robot of completion of the task, a recall command to the robot configured to enable the robot to travel from the asset to the robot resting place (pg. 2, [0025] which describes the virtual job location of the battery charging station and the virtual job operation of charge batteries that may be associated to one another so that mobile robots know they should start executing the charge batteries job operation upon being sent or summoned to the battery charging station job location; and pg. 9, [0097] which describes how robot status profiles track current status for the mobile robots in the fleet and the mobile robot can provide the job management system with status updates on the progress and completion of the job, where when the mobile robot completes the job by unloading the cargo hold, it sends another status update to the job management system to be relied upon by the queue manager to be used when selecting another mobile robot to handle another incoming job request, where the robot status profile is also used to track and provide up-to-date status information associated with the mobile robot including at least, robot position, heading, current speed, current job, current job status, performance level, battery charge level, payload status, payload error condition, etc.; and pg. 10, [0103] which describes how the job management system may send a command to a mobile robot in the fleet to perform the charge battery operation, and the mobile robot will obtain current locations of battery charging stations in respect to the floor plan as well as the current availability of the nearby battery charging stations and automatically drive the mobile robot to the nearest battery charging station that is not currently being used by another mobile robot).
However, Vestal fails to explicitly teach of controlling the robot using augmented reality technology. Pandya teaches of a workflow management system integrating robots, specifically including:
controlling the robot in performing the task by the vendor from a remote location using augmented reality (AR) technology; and monitoring the robot to confirm that the actions to be executed by the robot in performing the task complies with security policies of the data center (abstract and pg. 1, [0021] which describes the workflow management system that coordinates, controls, and monitors item picking assets, item retrieval asses and order packaging assets in performance of different workflow, where assets integrated with the WMS and under WMS control include at least autonomous robots, where coordination and control includes the WMS assigning tasks that direct agent movements and operations relative to one another and monitoring includes the WMS receiving sensory and other feedback from the agents; and pg. 2, [0028] which describes the granularity of the assigned tasks depending on the level of monitoring, coordination, and control the WMS has over the agents and assets, where the WMS can control the exact steps performed by the first robot in completing the first task, and the additional granularity can also provide the WMS control over certain assets including sensors or actuators of the robot, such as where the WMS can interface directly with motors of a robot to reposition the robot or interface with a camera or other sensor of the robot to detect the position of an item about a shelf before interfacing with an actuator of the robot to control picking of the item with the actuator; and pg. 4, [0041] which describes how the WMS can continually monitor the position of the agents so that the WMS tracks the agent positions at all times; and pg. 12, [0136-0138] which describes how the directors can directly assess sensors on devices carried by human workers or sensors of the robots in order to monitor position, verify picking, retrieval, and packaging operations, assist in navigation, and assist in item or container identification, picking, and retrieval, such as if a human wears an augmented reality headset with one or more cameras, the director can see what the human sees and similarly the directors can access actuators, motors, and other mechanical aspects of the robots in order to directly perform or control the picking, retrieval, packaging, and any other operation);
wherein the verification request includes information regarding the portion of the task and requests approval from the vendor (pg. 4, [0037] which describes how the WMS monitors the carts to determine when different sets of items have been picked and placed to the correct carts, and after identifying a completed cart, the WMS coordinates and controls relocation of the completed cart to an order fulfillment station by an agent, then the WMS monitors the agents movements to verify that the agent arrives at the correct cart; and pg. 5, [0052] describes how the WMS monitors that the correct cart has bene retrieved, where the WMS can interface with cameras or other sensors of the cart retrieval agent to verify that the correct cart is retrieved; and pg. 5, [0057] which describes the order packaging optimization by the WMS that includes verifying accuracy of each package so that there are no omitted or misplaced items in the package; where Pandya teaches subsequent steps occurs after the WMS verifies the previous step is completely accurately and in its entirety (see also para [0103, 0105, 0107]); and pg. 12, [0134, 0136] which describes how the WMS system is formed by the one or more directors that automate and optimize the workflow execution by deploying, instructing, and directing the agents as described, remotely monitor the agents as part of optimizing, verifying, and providing failover during workflow execution, and also access sensors of the robots in order to monitor position, verify picking, retrieval, and packaging operations).
Vestal teaches of a job management system for a fleet of autonomous mobile robots. Pandya teaches of a workflow management system integrating robots, specifically including the use of augmented reality technology. Both references teach of the management and monitoring of autonomous robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vestal with the augmented reality technology as taught by Pandya for the purpose of maximizing efficiency and productivity of robots, humans, and other resources, as well as coordinating and controlling the interactions of the robots, humans, and other resources in a collective and holistic manner (Pandya, pg. 1, [0006]). By doing so, one would reasonable expect the overall appeal of the invention to improve in efficiency and productivity as described.
As per claim 19, it refers to a computer system for performing the above steps.  Vestal et al. (US 2014/0365258 A1, herein Vestal) discloses the steps are performed by the job management system, implemented using any general purpose, programmable digital computing device (pg. 8, [0091]).

As per claim 20, Vestal in view of Pandya discloses all the elements of claim 1, and Vestal further teaches wherein the verification request corresponds with a command in the script for the robot to issue the verification request with a status update, and wherein the verification request includes information regarding the portion of the task and the status update is recorded in a change record associated with the asset (pg. 4, [0037] which describes how the job management system may be configured to periodically receive status profile updates and/or configuration profile updates for the selected mobile robot; and pg. 6, [0082] which describes how the mobile robots in the fleet may be configured to receive commands and assignments form the job management system and send updates to the job management system via a variety of different data communication methods, protocols, or standards; and pg. 6, [0083] which describes how the job management system operates to coordinate and manage job requests for jobs associated with transporting materials and equipment around a physical environment, where mobile robots in the fleet may be configured to automatically pick up and deliver items, products, material, data or other cargo to various locations and/or workstations (i.e. goals) in the facility; and pg. 8, [0095-0096] which describes the memory that includes one or more tables, lists and/or databases used by the job management system to track job requests, mobile robots and job assignments delegated to the mobile robots, including a job requests database, identification records, robot configuration profiles, robot status profiles, and current job assignments for each mobile robot, where robot configuration profiles may also be used to keep track certain constraints or restrictions associated with a mobile robot in the fleet, and the queue manager on the job management system that cause the microprocessor to select a mobile robot from the fleet to handle each job request based at least in part on whether the information stored in the robot configuration profiles indicate that the selected mobile robot has the proper equipment and/or configuration for handling the job request; and pg. 9, [0097] which describes how robot status profiles track current status for the mobile robots in the fleet and the mobile robot can provide the job management system with status updates on the progress of the job such as when cargo is loaded onto the mobile robot, the mobile robot is able to transmit a status update to the job management system indicating that the mobile robot’s cargo hold is loaded with cargo, and the robot status profile in the robot lists database can also be used to track and provide up-to-date status information about many other important states associated with the mobile robot, including at least the mobile robot's identification number, position, heading, current speed, current job, current job status, current job location, proximity to the current job location, current job destination path, estimated time of arrival, estimated time of departure, estimated time of job completion, length of time in an idle state, performance level, security level, battery charge level, payload status, payload error condition and remaining cargo capacity; and pg. 11, [0112] which describes how the robot base controller has an assignment manager that keeps track of all of the robot's assignments and job operations).

Claims 3-5, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vestal et al. (US 2014/0365258 A1, herein Vestal) in view of Pandya et al. (US 2018/0158016 A1, herein Pandya) in further view of Bancroft et al. (US 2002/0165643 A1, herein Bancroft).
As per claim 3, Vestal in view of Pandya discloses all the elements of claim 1, and but fails to explicitly teach of exclusive use of the robot during respective time windows. Bancroft teaches of a retail robot time share system, specifically wherein each of a plurality of different vendors has exclusive use of the robot during respective time windows, wherein the vendor is one of the plurality of vendors (pg. 2, [0022] and Fig. 1 which describes a method of utilizing a robot system, where an offer is made that comprises an offer to purchase the utilization of a robot system to perform a retail function, where each offer is condition or defined by a certain unit of robot usage, including at least a certain amount of time; and pg. 2, [0028] which describes how the user can select previously selected robot system packages or choose new robot usage parameters to create a new robot system package, including the parameters drawn to employing certain robot systems in certain locations and certain time periods during the day). 
Vestal in view of Pandya teaches of a job management system for a fleet of autonomous mobile robots including the use of augmented reality technology. Bancroft teaches of a retail robot time share system, specifically including the exclusive use of robots during respective time windows as claimed. All references are drawn to managing a plurality of robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vestal in view of Pandya with the exclusive use of robots during respective time windows as taught by Bancroft for the purpose of seeking new and improved ways for presenting advertising and marketing messages to the consumer (Bancroft, [0004-0005]). By doing so, one would reasonably expect the overall appeal of the invention to improve in both efficiency and effectiveness by assessing the revenue generated through each advertising medium.
As per claim 18, it refers to the computer usable program product of claim 14 used for performing the above steps.  It recites limitations already addressed by claim 3 above, and is therefore rejected under the same art and rationale.

As per claim 4, Vestal in view of Pandya in further view of Bancroft discloses all the elements of claim 3, and Vestal further teaches of identifying, responsive to the robot returning to the robot resting place, the robot as being available to perform another task associated with another vendor of the plurality of vendors and involving another asset in the data center (pg. 9, [0097] which describes how robot status profiles track current status for the mobile robots in the fleet and the mobile robot can provide the job management system with status updates on the progress and completion of the job, where when the mobile robot completes the job by unloading the cargo hold, it sends another status update to the job management system to be relied upon by the queue manager to be used when selecting another mobile robot to handle another incoming job request, where the robot status profile is also used to track and provide up-to-date status information associated with the mobile robot including at least, robot position, heading, current speed, current job, current job status, performance level, battery charge level, payload status, payload error condition, etc.).

As per claim 5, Vestal in view of Pandya discloses all the elements of claim 1, but fails to explicitly teach of assigning a time window to the vendor. Bancroft teaches of a retail robot time share system, specifically including assigning a time window to the vendor that defines an amount of time that the vendor has for the robot to complete the task (pg. 2, [0022] and Fig. 1 which describes a method of utilizing a robot system, where an offer is made that comprises an offer to purchase the utilization of a robot system to perform a retail function, where each offer is condition or defined by a certain unit of robot usage, including at least a certain amount of time; and pg. 2, [0028] which describes how the user can select previously selected robot system packages or choose new robot usage parameters to create a new robot system package, including the parameters drawn to employing certain robot systems in certain locations and certain time periods during the day). 
Vestal in view of Pandya teaches of a job management system for a fleet of autonomous mobile robots including the use of augmented reality technology. Bancroft teaches of a retail robot time share system, specifically including the exclusive use of robots during respective time windows as claimed. All references are drawn to managing a plurality of robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vestal in view of Pandya with the exclusive use of robots during respective time windows as taught by Bancroft for the purpose of seeking new and improved ways for presenting advertising and marketing messages to the consumer (Bancroft, [0004-0005]). By doing so, one would reasonably expect the overall appeal of the invention to improve in both efficiency and effectiveness by assessing the revenue generated through each advertising medium.

As per claim 13, Vestal in view of Pandya discloses all the elements of claim 1, but fails to explicitly teach of confirming a vendor identity and authorization of the vendor to receive task data. Bancroft teaches of a retail robot time share system, specifically including confirming an identity of the vendor and authorization of the vendor to receive data associated with the task while the robot performs the task (pg. 2, [0026] and Fig. 2 which describes how the user may access the retail robot network through the central management system via any suitable communication interface, computer connection, or any other suitable connection through which the central management system's processor might receive input from the user or user's system, where the system may also utilize various authentication and authorization methods to verify the identity of a user before access is granted to the retail robot network, such as requiring the user to provide a user ID and password before access is granted).
Vestal in view of Pandya teaches of a job management system for a fleet of autonomous mobile robots including the use of augmented reality technology. Bancroft teaches of a retail robot time share system, specifically including the confirming of a vendor identity and authorization of the vendor as claimed. All references are drawn to managing a plurality of robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vestal in view of Pandya with the confirming of a vendor identity and authorization of the vendor as taught by Bancroft for the purpose of seeking new and improved ways for presenting advertising and marketing messages to the consumer (Bancroft, [0004-0005]) and ensuring proper data encryption and access by the appropriate users. By doing so, one would reasonably expect the overall appeal of the invention to improve in both efficiency and effectiveness by assessing the revenue generated through each advertising medium, as well as securely monitoring user access of the systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hackert et al. (US 2018/0364052 A1) describes a system with at least two self-traveling floor treatment apparatuses.
Deyle et al. (US 2021/0046655 A1) describes latency control in human operated mobile robots.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683